Citation Nr: 1456710	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  10-27 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an intestinal disorder.

2.  Entitlement to service connection for major intestinal surgery.

3.  Entitlement to service connection for navel surgery.

4.  Entitlement to service connection for residuals of a nose injury, status post-surgical repair.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran served on active duty from September 1978 to September 1981.  This matter comes before the Board of Veterans' Appeals (Board) on appeal form a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).


REMAND

Intestinal Disorder, Residuals of Major Intestinal Surgery, and Residuals of Navel Surgery

The Veteran seeks service connection for an intestinal disorder and residuals of major intestinal surgery and navel surgery, which he claims are related to his in-403service intestinal symptomatology and diagnoses documented in his service treatment records.  He claims to have experienced continued symptomatology following his discharge, which he asserts eventually led to him having to undergo surgeries to treat a navel hernia during the 1990s and a rectal prolapse and a partial small bowel obstruction in January 2006.  

In February 2014, the Board remanded the claims in order to afford the Veteran appropriate VA examinations to determine the nature and etiology of the claimed disorders.  In so doing, the Board found that although the Veteran previously underwent a VA examination in March 2013, the examiner failed to identify a specific diagnosis responsible for the Veteran's symptoms reported at that time as alternating diarrhea and constipation; recognize the Veteran's post-surgical abdominal scar as an residual disorder associated with his abdominal surgeries; or identify the etiology of the underlying disorder that ultimately required him to undergo abdominal surgeries and/or caused his reported symptoms.  As questions remained regarding the nature and etiology of the claimed intestinal disorder and residual disorders related to his abdominal surgeries, the Board directed that the Veteran be scheduled for a new examination so that a VA examiner could identify and provide an opinion as to the etiology of all intestinal disorders, residual of major intestinal surgery, and residuals of navel surgery found on examination.  

The Veteran underwent VA examinations in April 2014.  The examiner noted the Veteran's report of having been born with a "navel hernia," for which he claimed to have undergone surgery in the 1990s.  Based on this report, the examiner assessed the Veteran as having a congenital ventral hernia, but determined that no hernia was detected on the examination.  The examiner also noted the Veteran's report of having undergone surgery to correct a small bowel obstruction, but did not identify any residual or underlying disorders related to his surgery.  Regarding the Veteran's history of a rectal prolapse, the examiner relayed the Veteran's report that the disorder was surgically corrected in 2003 and had not recurred.  The examiner concluded that there was no objective evidence of a current intestinal disorder.  The examiner noted the presence of a linear scar associated with the Veteran's abdominal surgeries reported to have occurred in the 1990s and 2003, but did not offer an opinion as to whether the residual disorder was related to his military service.

Having reviewed the April 2014 VA examination reports, the Board finds the opinions and conclusions provided therein to be inadequate for adjudicative purposes.  First, although the examiner determined that there was no objective evidence of a current intestinal disorder, this assessment fails to consider or discuss the Veteran's March 2013 reported symptoms of alternating diarrhea and constipation and whether these symptoms are attributable to a specific disorder.  The April 2014 examiner's conclusions are further flawed because although the examiner determined that there was no evidence of a ventral hernia or recurring rectal prolapse, the clinician did not explicitly state whether the Veteran has any current residuals associated with the surgical repair of these disorders, other than his abdominal scar.  As for the abdominal scar, the April 2014 examiner failed to provide an opinion as to whether this scar or any other residuals of the surgery, or the underlying disorder(s) that resulted in his abdominal surgeries, is related to the Veteran's reported in-service gastrointestinal symptomatology.  

Thus, it remains unclear from the evidence currently of record as to whether the Veteran currently has an intestinal disorder or a residual disorder related to his major intestinal and navel surgeries that is related to his military service.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  As the most recently obtained VA opinions are inadequate, the claims must be remanded so that the Veteran can be afforded an additional examination in order to obtain adequate medical opinions regarding the etiology of the claimed disorders.

Residuals of Nose Injury, Status Post-Surgical Repair

Regarding this claim, the Veteran asserts that service connection is warranted for residuals of a broken nose he claims to have incurred while on active duty.  

Pursuant to the February 2014 remand, the Board instructed the Veteran be afforded a VA examination to obtain an opinion regarding whether his currently diagnosed residuals, identified as traumatic deviated nasal septum, were incurred or aggravated during his military service.  

In April 2014, the Veteran underwent a VA examination and was again assessed with having a traumatic deviated nasal septum.  The examiner stated that the Veteran's deviated septum had been repaired and determined that it was not a current disorder.  The examiner did not provide an opinion as to whether the Veteran's diagnosed nasal disorder was related to service.

The Board finds that the April 2014 examiner's failure to provide an opinion with respect to this claim renders the examination report inadequate for adjudication purposes.  As determined in the February 2014 remand, the evidence shows a current diagnosis of traumatic deviated nasal septum.  Although this disorder has been surgically repaired, the question still remains as to whether the disorder is related to the Veteran's military service.  Given that the April 2014 examiner failed to provide an opinion in this regard, the associated examination report does not comply with the February 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).  Thus, a remand is required to in order to obtain an adequate medical opinion regarding whether the Veteran's surgically repaired traumatic deviated nasal septum is related to his military service.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of his response, the RO must attempt to obtain all outstanding VA treatment pertinent to the claims on appeal.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  After associating all outstanding records with the evidence of record, the Veteran must be afforded an appropriate examination by an examiner with sufficient expertise, who has not yet previously provided an opinion in this case, to determine whether any previously or currently diagnosed intestinal disorders, residuals of major intestinal surgery, and/or residuals of navel surgery present during the period of the claim are related to his military service.  The Veteran's entire electronic file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated tests and studies must be accomplished.

The examiner must obtain complete medical history from the Veteran addressing any intestinal disorder complaints, treatments, and/or surgeries beginning during his military service up until the present.  
 
The examiner must identify all intestinal disorders, residuals of major intestinal surgery, and residuals of navel surgery present during the period of the claim, to include the Veteran's diagnosed post-surgical abdominal scar.  In so doing, the examiner must consider and discuss the Veteran's March 2013 report of experiencing alternating diarrhea and constipation and opine as to whether these symptoms are related to a known diagnosis.  

Based on a review of the record, including the Veteran's service treatment records, which document his complaints of constipation and stomach pain in February 1981 and March 1981, the examination results, and with consideration of the Veteran's contention of having had intestinal problems in-service and since his discharge, the examiner must state an opinion with respect to all intestinal disorders and residuals of major intestinal and navel surgeries identified, specifically to include his post-surgical abdominal scar, as to whether any currently or previously diagnosed disorder originated in service or is otherwise etiologically related to service.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must also obtain an addendum opinion from a VA examiner with sufficient expertise who has not yet provided an opinion in this matter regarding whether the Veteran's current residuals of a nose injury, to include his surgically repaired traumatic deviated nasal septum, is related to his military service.  The Veteran's entire electronic file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The Veteran need not be re-examined, unless the examiner providing the requested opinion determines that an additional examination is needed.  

Based on a review of the record, including the Veteran's service treatment records, and his contentions as to having injured his nose during service, the examiner must state an opinion as to whether the Veteran's currently or previously diagnosed nasal disorder, to include a traumatic deviated nasal septum that has been surgically repaired, originated in service or is otherwise etiologically related to service.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is his responsibility to report for the examinations scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures at once.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must readjudicate the claims.  If any benefits sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

